MEMORANDUM**
*954Tedy Marta Widjaya Kusuma and Windu Ratih Derita, husband and wife and natives and citizens of Indonesia, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen proceedings to present new evidence and reapply for relief. We have jurisdiction under 8 U.S.C. § 1252(b), and we dismiss in part and deny in part the petition for review.
Petitioners contend that the BIA improperly dismissed their appeal of an immigration judge’s denial of their applications for asylum, withholding of removal, and protection under the Convention Against Torture. We lack jurisdiction to review the BIA’s dismissal of their appeal because petitioners did not file a timely petition for review of this decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996); 8 U.S.C. § 1252(b)(1).
Further, petitioners failed to properly address how the BIA abused its discretion by denying their motion to reopen, and thereby waived this issue. See Martinez-Serrano, 94 F.3d at 1260; Fed. R.App. P. 28(a)(6). Even were we to reach the issue, the BIA did not abuse its discretion because petitioners failed to adduce new material evidence. See INS v. Doherty, 502 U.S. 314, 324, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the *954courts of this circuit except as provided by Ninth Circuit Rule 36-3.